United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  June 29, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 05-60477
                          Summary Calendar


AMIRI KARIM, also known as Karim Amiri,

                                     Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                     Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A78 565 775
                        --------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Karim Amiri (Amiri), a native and citizen of Pakistan, was

admitted into the United States on July 15, 2000, as a non-

immigrant visitor with authorization to remain not more than six

months.   Because Amiri overstayed, removal proceedings were

instituted.    The Immigration Judge (IJ) denied Amiri’s

applications for asylum, withholding of removal, and relief under

Convention Against Torture (CAT) and permitted Amiri to depart

voluntarily.    On March 24, 2005, the Board of Immigration Appeals

(BIA) adopted and affirmed the IJ’s decision insofar as it found

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-60477
                                  -2-

that Amiri was not credible and had failed to meet his burden of

proof.

     Amiri moved the BIA to reconsider and/or reopen the removal

proceedings so that he could apply for adjustment of status, to

which, he contended, he was entitled as a beneficiary of a

pending immigrant petition for alien worker filed by a

prospective employer that was on appeal after it was denied

because of the employer’s inability to pay the proffered wages.

The BIA denied the motion.    Amiri timely petitioned this court

for review of the BIA’s decision denying the motion to reconsider

and/or reopen the removal proceedings.

     Amiri contends that the BIA erred in affirming the IJ’s

decision denying his application for withholding of removal and

for relief under the CAT.    Because Amiri did not petition for

review of the BIA’s March 24, 2005 decision, and because he

identified no factual or legal errors in the IJ’s order in his

motion to reconsider and/or reopen, this issue is not properly

before the court.   See Stone v. INS, 514 U.S. 386, 394 (1995); 8

U.S.C. § 1252(a)(1), (b)(1); Trevino v. Johnson, 168 F.3d 173,

181 n.3 (5th Cir. 1999).

     This court reviews the BIA’s “denial of both a motion to

reopen and a motion for reconsideration under a highly

deferential abuse-of-discretion standard.”    Singh v. Gonzales,

436 F.3d 484, 487 (5th Cir. 2006) (quotation marks omitted); see

8 C.F.R. § 1003.2(a).
                           No. 05-60477
                                -3-

     Citing Subhan v. Ashcroft, 383 F.3d 591 (7th Cir. 2004),

Amiri contends that the BIA abused its discretion and violated

his right to due process in refusing to reopen the removal

proceedings because the BIA’s decision will have the consequence

of making him ineligible for adjustment of status under 8 U.S.C.

§ 1255(i).   The BIA determined that Amiri had failed to make a

prima facie showing of eligibility for such relief because he had

failed to establish that an immigrant visa was immediately

available.   See 8 U.S.C. § 1255(i)(2)(B).   Amiri has not shown

that the BIA abused its discretion in refusing to reopen the

proceedings to permit him to pursue his application for

adjustment of status.   See Ahmed v. Gonzales, ___ F.3d ___, No.

05-60032, 2006 WL 1064196 at *4–5 (5th Cir. Apr. 24, 2006)

(declining to follow Subhan).   Because the relief he seeks is

discretionary, his due process rights are not implicated.    See

id. at *7.   Amiri’s petition is DENIED.